Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 1 of 8 Page ID #:154




                                           1
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 2 of 8 Page ID #:155




                                           2
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 3 of 8 Page ID #:156




                                           3
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 4 of 8 Page ID #:157




                                           4
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 5 of 8 Page ID #:158




                                           5
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 6 of 8 Page ID #:159




                                           6
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 7 of 8 Page ID #:160




                                           7
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
Case 2:19-cv-00271-JFW-SS Document 20-9 Filed 10/21/19 Page 8 of 8 Page ID #:161




                                           8
                      Plaintiff Rico, Summary Judgment, Ex. No. 6
